Motion for reargument granted and, upon reargument, ordering paragraph of remittitur order entered October 30, 1981 [84 AD2d 675] amended to read as follows: It is hereby Ordered, That the judgment so appealed from be and the same hereby is reversed, on the law and facts, the motion to suppress is granted and a new trial is granted. All concur, Cardamone, J. P., not participating. Memorandum, which is hereby made a part hereof. Present — Simons, J. P., Hancock, Jr., Doerr and Schnepp, JJ. [84 AD2d 675.]